Citation Nr: 0919078	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-10 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of 
pension benefits in the amount of $5,126.00.

2.  Entitlement to waiver of recovery of overpayment of 
pension benefits in the amount of $4,022.41.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1971 
and is in receipt of the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Milwaukee, 
Wisconsin. 


FINDINGS OF FACT

1.  The Veteran is shown to have misrepresented his income 
resulting in the creation of the overpayment of pension 
benefits in the amount of $5,126.00.

2.  The Veteran did not notify VA of his incarceration, which 
resulted in the overpayment of pension benefits in the amount 
of $4022.41.   

3.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment of $4022.41.  

4.  Recovery of one half the amount of the debt, in the 
calculated amount of $2,011.21, would not be against equity 
and good conscience.


CONCLUSION OF LAW

1.  Waiver of recovery of the overpayment of nonservice-
connected pension benefits in the amount of $5,126.00 is 
precluded by reason of misrepresentation on the part of the 
Veteran.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).

2.  The Veteran is entitled to a partial waiver of recovery 
of overpayment of compensation benefits in the calculated 
amount of $2,011.21.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Furthermore, the VCAA 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  
Therefore, while the record before the Board does not reflect 
that the Veteran was specifically notified of the provisions 
of the VCAA, such notice is not required under governing law.  
Moreover, there is no duty to assist the Veteran under the 
VCAA in developing his claim despite assertions to the 
contrary by the   Veteran's representative in the March 2009 
Brief.  In this regard, the Board has considered the 
assertion by the representative that the RO failed in its 
duty to assist the Veteran because it did not sufficiently 
explain the importance of providing his financial status 
report or assist him through the process of providing such 
information in light of his mental disabilities.  However, as 
Veteran has been represented by Disabled American Veterans 
(DAV) throughout the course of this appeal and DAV, 
presumably, was advising the Veteran regarding his need to 
submit such information in support of his appeal and, 
further, the duty to assist under the VCAA is inapplicable in 
this case, the Board concludes that the representative's 
argument has no merit.       

Notwithstanding the above, the Board notes that the RO has 
explained to the Veteran the basis for finding overpayment in 
correspondence issued during the course of this appeal and 
the Veteran has demonstrated an understanding of the same in 
correspondence submitted.  The Veteran has also been afforded 
with ample opportunity to present information and evidence in 
support of his claim for waiver and has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal.  Furthermore, 
the essential facts in this case have been fully developed 
and are not in dispute.  In light of the foregoing, the Board 
finds that this case is ready for appellate review.

Analysis 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2008).  In other words, any indication that 
the appellant committed fraud, misrepresentation of a 
material fact, or bad faith/lack of good faith in connection 
with the receipt of VA benefits precludes the granting of a 
waiver of recovery of the overpayment.

Addressing the Veteran's claims for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the Veteran in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b) (2008).

In regard to the debt in the amount of $5126.00, the record 
reflects that this debt was created because the Veteran did 
not accurately report his earned and unearned income during 
the year 2001.  Indeed, the Veteran indicated that he was not 
employed, had not worked since 1993, and had received no 
income from any source within the preceding 12 months and 
expected to receive no income from any source during the 
following 12 month period in the December 2000 VA Form 21-
526, Application for Compensation and Pension benefit.  After 
having been notified of his responsibility to report any 
change of income in a May 2001 letter, the Veteran later 
wrote in January 2002 that he had received no income from any 
source other than his VA pension benefits for the year 2001.   
However, it was discovered in April 2004, and subsequently 
independently verified in May and July of 2004, that the 
Veteran received previously unreported income for the period 
at issue.  As stated above, recovery of overpayment of any 
benefits made under laws administered by VA can only be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver.  As the record shows that 
the Veteran misrepresented his income for the year at issue, 
waiver of recovery of overpayment for nonservice-connected 
pension benefits is precluded.  Thus, the appeal is denied 
with respect to the request for waiver of the debt in the 
amount of $5126.00.    

In regard to the second debt in the amount of $4022.41, the 
Board notes that the RO appeared to have found that the 
Veteran acted in bad faith by failing to report his 
incarceration to VA and, as a result, continued to receive VA 
benefits during that period to which he was not entitled, as 
discussed in the statement of the case.  "Bad faith" is 
defined in VA regulations as "unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. § 
1.965(b)(2) (2008).  However, upon review of the record, the 
Board does not find evidence of bad faith on the part of the 
Veteran.  Although the Veteran was likely advised of his 
general responsibility to report his incarceration to 
government agencies in correspondence and notices prior to 
and during his period of incarceration, the Board notes that 
the Veteran reported in an April 2005 statement that he was 
not aware of the regulation that required termination of his 
VA benefits beginning the 61st day of his incarceration and 
the Board finds the Veteran's assertion credible as there is 
no evidence in the record that contradicts his assertion.  
While the Veteran, perhaps, should have known to inform VA of 
his incarceration, there is no evidence in the record to show 
that the  Veteran engaged in unfair or deceptive dealing or 
otherwise intended to seek unfair advantage with knowledge of 
the likely consequences and loss to the government, as is 
required for a finding of bad faith.  Instead, the evidence 
suggests that the Veteran's failure to report his 
incarceration was unintentional.  Thus, in finding no 
evidence of bad faith, fraud, or misrepresentation in the 
creation of the debt at issue, the major issue for 
consideration, then, is whether recovery from the Veteran of 
this overpayment would be against the principles of equity 
and good conscience, utilizing the factors described at 38 
C.F.R. § 1.965(a).

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults - weighing fault of the debtor against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2008); see generally Cullen v. Brown, 5 Vet. App. 510 
(1993).

The Board notes that the Veteran has asserted that any 
recoupment would cause undue hardship.  The Veteran's 
financial status report reveals that his monthly income 
exceeds his monthly expenses by $281.00 and, after accounting 
for VA's current withholding of $231.00 from his monthly 
pension benefits, the Veteran is left with only $50 per 
month.  The Board also notes that the Veteran's daughter 
wrote on a June 2005 statement that she was using the 
Veteran's benefit money during his period of incarceration to 
pay rent and buy school books, food, clothes, transportation, 
and to pay the Veteran's bills.  The Veteran's daughter added 
that she supported the   Veteran's request for waiver of the 
debt because they would not be able to pay rent or her 
education expenses if required to repay the debt.  Notably, 
the record indicates that the Veteran was receiving 
additional pension benefits for his dependent daughter who 
was attending school at the time of his incarceration.  See 
letter dated September 11, 2003.     

The Board notes that there is no fault on the part of VA in 
the creation of the debt shown and there is certainly fault 
on the part of the Veteran in creation of his debt.  In 
addition, the evidence shows that the Veteran was unjustly 
enriched by receiving benefits to which he was not entitled.  
Nevertheless, the Board notes that withholding the Veteran's 
pension benefits for the purpose of repayment of the debt 
would nullify the objective for which the benefits were 
intended, which was compensation for nonservice-connected 
disabilities.  Thus, it is clear that such action would 
defeat the purpose of the benefits.  There is also some 
indication that the Veteran would be deprived of the basic 
necessities as a result of the repayment in full and that he 
has changed his position to his detriment due to the receipt 
of the additional benefits.  

After weighing all of the factors described at 38 C.F.R. § 
1.965(a), the Board finds that payment of one-half of the 
remaining debt would not be against equity and good 
conscience.  Furthermore, the  Veteran is entitled to waiver 
of one-half of the amount of his remaining debt (i.e., 
$2,011.21) based on the finding that a full repayment would 
be against equity and good conscience as it would result in 
undue hardship for the Veteran and his daughter.  Thus, in 
consideration of the foregoing, the Board finds that a 
partial waiver of recovery of the overpayment in the amount 
of $2,011.21 is warranted.

ORDER

1.  Entitlement to waiver of recovery of overpayment of 
pension benefits in the amount of $5,126.00 is denied.

2.  Entitlement to partial waiver of recovery of overpayment 
of pension benefits in the amount of $2011.21 is granted; to 
this extent, the appeal is allowed.



____________________________________________
John E. Ormond, Jr.
 Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


